DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Lu (CN 206075980, see attached English translation) in view of Germain (US 5,442,927) and Zaput (US 6,828,889).
	As to claim 1, Lu teaches a circulating device (Fig. 1) for cooling and heating a superconducting magnet component 11 at a controllable rate, comprising:
	a liquid nitrogen tank 8 and a vacuum container 10;
	wherein a container for accommodating the superconducting magnet component is provided in an inlet end of the vacuum container 10 (see annotated figure below); and a first thermometer 4.1 is provided on the superconducting magnet component 11;
	a pipeline 9 (corresponding to one of the claimed first and second pipelines) provided at a lower half of the tank 8 and connected to an upper arc end of the tank 8 through a coiled pipe (paragraphs 9 and 11), and a pipeline (corresponding to the claimed third pipeline) provided at a side of the liquid nitrogen tank 8 adjacent to the vacuum container 10 via valve 3.2 and configured to be adjacent to a lower arc end of the tank 8 (see annotated figure); a pipeline (corresponding to the claimed fourth 
	an outlet pipeline of the electric heater is divided into a main pipeline and a branch pipeline, and an end of the branch pipeline is connected with an atmosphere at flow controller 1.1 and the main pipeline is connected to an inlet of the container for the magnet 11; and an end of an outlet pipeline of the container for accommodating the magnet 11 is communicated with the atmosphere (Fig. 1);
	Lu does not explicitly teach that the coiled pipeline 9 is provided at the lower arc end of the tank 8, or that the coiled pipeline 9 comprises a first pipeline with a first stop valve and a second pipeline with a second stop valve and a first ambient air vaporizer in sequence, wherein the pipelines join and then are connected to the upper arc end via the coiled pipe. However, Germain teaches that it is advantageous to provide two pipes 21 and 22, with a first stop valve 61 provided at the first pipeline and a second stop valve 62 and a first ambient air vaporizer 52 provided in sequence at the second pipeline (Fig. 1), the pipes 21 and 22 connecting a lower arc end of a cryogenic storage tank to the top of the tank in order to provide continuous pressurization and flow at a desired pressure (col. 2, lines 28-44). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu to utilize first and second pipelines as taught by Germain which join and then are connected to the upper arc end of the liquid nitrogen tank 8 through the coiled pipe 9 in order to ensure a desired flow of liquid nitrogen can be achieved for controlling the temperature of the superconducting magnet 11.

	Lu does not explicitly teach a PID closed loop for temperature control provided at the electric heater. However, Zaput teaches that it is known to use a PID loop to control a heater for a cryogenically cooled superconducting magnet (col. 17, lines 15-32). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu to utilize a PID closed loop for temperature control provided at the electric heater as taught by Zaput in order to precisely manage the temperature of the superconducting magnet.

Claims 2-4 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Lu, Germain, and Zaput as applied to claim 1 above, and further in view of Morgan (US 2013/0002250), Toth (US 2005/0121461), Hattori (US 2014/0191696), and Goode (US 5,360,139).
	As to claim 2, Lu, as modified, teaches: first thermometer 4.1 provided at a middle of magnet 11 (Lu, Fig. 1: thermometer is aligned on vertical axis of magnet 11 and thus considered to be at a middle of the magnet 11); and a thermometer 4.3 
	Lu, as modified, does not explicitly teach the thermometer 4.1 connected to a temperature data logger and a computer through signal lines. However, Morgan teaches monitoring superconducting magnet temperatures using a thermometer connected to a temperature data logger and a computer through signal lines (Figs. 1-2 and 5; paragraphs 99, 118, and 179). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Lu to use a data logger and computer as taught by Morgan because it would provide the capability to analyze temperature data over time to ensure proper cooling and heating operations are being performed.
	Lu, as modified, does not explicitly teach a second thermometer provided at the first branch of the fourth pipeline. However, Toth teaches that it is known to utilize a temperature sensor 26 to detect temperature of a flow of gas from a tank (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify the system of Lu to include a thermometer as taught by Toth provided at the first branch of the fourth pipeline because it would provide additional data with which to improve the precision of the temperature control of the superconducting magnet.
	Lu, as modified, does not explicitly teach a fourth thermometer provided at the outlet pipeline of the container for the magnet 11. However, Hattori teaches that it is known to detect a coolant temperature at the outlet of a magnet (paragraph 5). Therefore it would have been obvious to a person having ordinary skill in the art, at the 
	As to claim 3, Lu, as modified, teaches thermometer 4.3, electric heater 7, power regulator 6, and temperature controller 5 combining to form a closed loop control system (Lu, paragraphs 10 and 13),
	As to claim 4, Lu, as modified, teaches a third stop valve 3.3 provided at the coiled pipe (Lu, Fig. 1); a fourth stop valve 3.2 provided at the third pipeline (Lu, Fig. 1); a fifth stop valve 3.1 provided at the first branch of the fourth pipeline (Lu, Fig. 1); and a sixth stop valve 17 provided at the second branch of the fourth pipeline (Germain, Fig. 1).
	As to claim 8, Lu, as modified, does not explicitly teach first and second pressure gauges as claimed. However, Goode teaches that it is known to use pressure sensors 117, 130, and 133 for measuring pressure of gas and liquid cryogen in a tank (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu to utilize pressure gauges for liquid and gas portions of tank 8 as taught by Goode in order to ensure that proper pressure levels exist in the system to achieve desired flow for cooling and heating of the magnet 11.
	As to claim 9, Lu, as modified and discussed in the rejections above, teaches a seventh stop valve 3.4, a second ambient air vaporizer 2.1, and a first flow controller 1.1 in sequence (Lu, Fig. 1); and the main pipeline of the outline pipeline of the electric heater 7 is connected to the inlet of the container for accommodating the magnet 11 
	Lu, as modified, does not explicitly teach a third pressure gauge as claimed. However, Goode teaches that it is known to use a pressure gauge 133 in a cryogenic vessel (Fig. 1). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu to include a pressure gauge as taught by Goode because it would allow for monitoring of pressure to detect if an overpressure condition exists.

Claims 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lu, Germain, Zaput, Morgan, Toth, Hattori, and Goode as applied to claim 9 above, and further in view of Mraz (US 5,094,084)
	As to claim 10, Lu, as modified, is silent regarding the specifics of vacuum container 10, and thus does not explicitly teach that a body of the vacuum container 10 is connected to a stop valve and a vacuum pumping assembly in sequence. However, Mraz teaches that it is known to provide a vacuum in a cooling container of a cryostat by using a stop valve and a vacuum pump in sequence (col. 1, lines 10-20). Therefore it would have been obvious to a person having ordinary skill in the art, at the time of the invention, to modify Lu to include a stop valve and a vacuum pumping assembly as 

Annotated Figures

    PNG
    media_image1.png
    596
    1196
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    533
    961
    media_image2.png
    Greyscale

Response to Arguments
Applicant’s arguments, see pages 5-6, filed 4/20/2021, with respect to the objections to the claims and rejections under 35 U.S.C. 112 have been fully considered and are persuasive. Said objections/rejections have been withdrawn. 
Applicant's arguments, see pages 6-8, filed with respect to the claim rejections under 35 U.S.C. 103 have been fully considered but they are not persuasive.
	The applicant argues that the combination of references does not meet the limitations of the amended claims because the Germain reference teaches evaporators 51 and 52 on each of the conduits 21 and 22 and the invention of the instant application only includes a vaporizer on the second pipeline. However, this argument is not commensurate with the scope of the claims. There are no claim limitations regarding the lack of a vaporizer in the first pipeline. Instead, the claims merely recite that the second pipeline includes an ambient air vaporizer. As such it is maintained that the combination of references meets all of the limitations as currently claimed.

Conclusion
All claims are drawn to the same invention claimed in the application prior to the entry of the submission under 37 CFR 1.114 and could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN BRADFORD whose telephone number is (571)270-5199.  The examiner can normally be reached on Monday-Thursday 8:00 - 6:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on (571) 272-5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/JONATHAN BRADFORD/           Primary Examiner, Art Unit 3763